Citation Nr: 1723103	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  14-04 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to April 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

These issues were previously before the Board in July 2015 at which time the claim was remanded for additional development.

The most recent supplemental statement of the case (SSOC) was produced in January 2016.  After the issuance of this SSOC, the Veteran's representative submitted additional evidence.  In March 2017, he waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  Prior to July 22, 2016, the Veteran's PTSD was manifested by symptoms most closely approximating occupational and social impairment with deficiencies in most areas with symptoms such as irritability, anger, depression, some memory loss, and suicidal ideation.

2.  From July 22, 2016 onward, the Veteran's PTSD has been manifested by symptoms most closely approximating total social and occupational impairment.

3.  From October 6, 2009, the combined effects of the Veteran's service-connected disabilities have precluded him from securing and following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  Prior to July 22, 2016, the criteria for an initial rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  From July 22, 2016 onward, the criteria for an initial rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  From October 6, 2009, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. PTSD Rating Claim

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

A 10 percent disability rating is assigned for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medications.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent disability rating is assigned for PTSD when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability rating is assigned for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of person appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is a total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id.

Ratings for mental disorders are assigned according to the manifestations of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995). 

A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Facts

The Veteran received his first VA examination for PTSD during the appeal period in March 2010.  The diagnosis was PTSD and GAF score of 53 was assigned.  The examiner noted the Veteran at that time lived by himself and that his son no longer lived with him because they did not get along well.  The examiner noted the Veteran's siblings did not talk to him.  The Veteran was noted as enjoying eating at restaurants, and had no history of suicide attempts.  He did however have road rage at times and has fought with his children's coaches.  Upon examination, his affect was normal, mood anxious, but his attention was intact and he was intact as to person, time, and place.  His thought process and thought content were noted as unremarkable.  He had no delusions.  His remote, recent, and immediate memory was normal and he had no homicidal or suicidal thoughts, and no inappropriate behavior.  His symptoms were noted as recurrent and intrusive distressing recollections, efforts to avoid thoughts, feelings, or conversations associated with trauma.  He also had irritability and outbursts of anger and hypervigilance.  The frequency, severity, and duration of the symptoms was noted as "moderate."  The examiner also noted anger management problems that lead to divorce and an inability to hold employment.  

In his January 2012 notice of disagreement, the Veteran reported that he did have deficiencies in employment.  He contended that he had "large problems" with work, school, family relations, and judgment as well as suicidal ideations.  Indeed, he reported that he did have suicidal ideation although he had not acted on such.  He reported his family relations had deteriorated and that he had issues with violence and depression.

A June 2012 statement from the Veteran's private physician described symptoms of frequent outbursts, irritability, and severe mood swings due to PTSD.  It also described severe social anxiety and the Veteran's desire to stay at home and do nothing.

A June 2012 statement was submitted from the Veteran's son.  He described the Veteran not being able to maintain effective relationships with coaches, teachers, or friends' parents.  He described his father's bad temper and mood swings.  The Veteran's son also recounted his dad being estranged from the rest of the family.  He also described not maintaining a relationship with his father for a few years.  He further described his father not wanting to be around too many people for too long.  Groups and social gatherings would make the Veteran nervous.  He recalled his father shaving less as the Veteran became more depressed and caring less about the house, its maintenance, and his own appearance.  He also described the Veteran forgetting things like paying bills or packing lunches, keeping appointments and seemed to have problems remembering simple things.

A June 2012 statement from the Veteran's former spouse also described symptoms.  She described the Veteran as moody and that small things would make him upset.  The Veteran no longer wanted to do things with family or friends and no longer enjoyed being around people.  He would become nervous, irritable, and angry at parties and gatherings.  He would not make friends at work, had problems concentrating, and could not handle pressure or stress.  He was described by his former spouse as being depressed all the time.  His mood would interfere with him doing everyday household chores.  He was also described as having a quick temper and becoming violent.

The Veteran himself submitted an extensive statement regarding his PTSD in June 2012.  He stated because of his PTSD, he did not enter new relationships, he did not go out in public, and became depressed and frequently not bathing or shaving daily.  He could not adapt to stressful situations like being in large groups or in the work environment, and completing household chores.  He remarked that his personal and professional relationships had suffered due to PTSD.  Many things seemed to upset and irritate him.  He remarked that he always felt to be in a state of depression and often voiced to his spouse that he wished he were dead.  He remarked that he was now estranged from his family and could not even attend his own father's funeral.  He recounted how he would frequently blow up over things.  He also noted that he would fly into fits of rage.  He noted that being on time for things, making school lunches, and ironing clothes became an obsession and would interfere with other activities like paying bills, homework, and recreational activities.

The Veteran's next VA PTSD examination was conducted in September 2015 pursuant to the Board's remand.  The diagnosis was PTSD and a GAF score was not provided as evaluating mental disorders changed to DSM-5.  The examiner summarized the Veteran's level of impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  No manic or psychotic symptoms were elicited.  No suicidal thoughts were expressed and there was no evidence of any cognitive deficits.  The Veteran's symptoms were noted as difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work.  His speech was normal and he was able to communicate well.  

A February 2016 statement from the Veteran highlighted that the Veteran felt his PTSD did interfere in most areas to include his work, school, family, judgment, thinking, and mood.  He stated he was constantly depressed or panicked over things, and suffered from constant unprovoked irritability and anti-social or violent behavior.  The Veteran reported he had a hard time expressing himself and did not like people or groups.  He stated he felt like he was unable to maintain any type of effective relationships, personal, professional, or otherwise.  

The Veteran submitted a private PTSD disability benefits questionnaire (DBQ) along with a written evaluation in July 2016.  This indicated total occupational and social impairment.  The symptoms here noted were depressed mood, anxiety, panic attacks more than once a week, near-continuous panic or depression, sleep impairment, and mild memory loss.  Also noted were flattened affect, disturbances in motivation and mood, difficulty in maintaining effective relationships, difficulty adapting to stressful circumstances, and suicidal ideation along with impaired impulse control.  Submitted with this questionnaire was an additional psychosocial assessment from a private physician.  This assessment indicated the Veteran's current symptoms as trouble sleeping and dreams or nightmares regarding military service.  He also had daily intrusive and involuntary thoughts.  The Veteran denied flashbacks, however.  The Veteran had felt emotionally numb and void of feeling since returning from the military.  He had difficulty trusting others and no close friends.  He also reported a sense of "doom and negativity."  Other symptoms that caused severe social, personal, and occupational impairment were difficulty concentrating, generalized anxiety with panic attacks, bouts of memory loss, intrusive thoughts, insomnia and other sleep disturbances, overwhelming feelings of sorrow, and depression.  The diagnosis was PTSD and a GAF score of 46 was noted.

A July 2016 psychosocial assessment was submitted.  It noted that the Veteran had waves of dreams of nightmares regarding his time in service.  It noted daily intrusive and involuntary thought, that the sight or sound of fireworks and other loud noises can cause intrusive, involuntary thoughts.  The assessment went on to not that the Veteran became extremely upset around places, people, and events that reminded him of the military.  It noted the Veteran had felt emotionally numb and void of feeling since his return from the military, had difficulty trusting others, had no close friends and "rocky" interpersonal relationships.  The Veteran avoided thinking of traumas.  The Veteran noted feeling alienated and separate from others.  It noted the Veteran had a sense of doom and negativity.  The Veteran related having suicidal thoughts on and off since he left the military.  The Veteran had also lost interest in things he previously enjoyed, including socializing and sports.  The assessment noted that the Veteran's traumas were clear to him.  The assessment went on to note that the Veteran had frequent bouts of irritability, outbursts of anger.  His concentration was impaired, his mind wandered easily, and the Veteran had many unfinished projects.  He was noted as hypervigilant.  Symptoms such as difficulty concentrating, generalized anxiety, bouts of memory loss, intrusive thoughts, insomnia, overwhelming feelings of sorrow, feeling withdrawn, and bout of moderately severe depression caused "severe social, personal, and occupational impairment."

Another March 2017 private DBQ was also submitted.  The diagnosis was PTSD.  The primary comments were that this caused an inability to maintain interpersonal relationships, poor impulse control, and unemployability.  A GAF score of 41 was assigned with the comment that there was serious impairment in social and occupational functioning.  The box for total occupational and social impairment was checked.  The criteria for PTSD were noted as met.  Other checked symptoms were:  depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; impairment of short and long term memory, for example, retention of only highly learned material, while forgetting to complete tasks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficultly establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; grossly inappropriate behavior; persistent danger of hurting self and others; neglect of personal appearance an hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and disorientation of time or place.  It was also noted that the Veteran exhibits memory loss and often requires assistance to remember to pay bills or attend appointments.

Analysis

The Board finds that the Veteran's symptoms of PTSD more closely approximate the evaluation for 70 percent, but not higher, prior to July 22, 2016.  From July 22, 2016 onward, the Board finds that the Veteran's PTSD more closely approximates a 100 percent rating.  July 22, 2016 represents the point at which it became factually ascertainable that the Veteran's PTSD approximated total occupational and social impairment.

While the Board notes that the Veteran's VA examinations have both noted that the level of impairment due to PTSD have approximated occupational and social impairment with reduce reliability and productivity, the Board finds that this assessment is outweighed by the Veteran's own description of his symptoms, which is he competent to report, lay statements from family members, and private medical statements.  The Veteran has repeated reported his difficulty in familial relationships and work relationships.  He has recounted his memory difficulties when it comes to everyday activities like paying bills.  Similarly, he has reported his irritability, mood swings, depression, and anger.  Notably, the Veteran has also reported suicidal thoughts at times and a decrease in personal hygiene due to his PTSD.  Furthermore, lay statements from family reflect symptoms more closely approximating a 70 percent rating and the Veteran having experienced such symptoms ever since returning from active duty.  His wife reported estrangement from family and friend and nervousness, irritability, and anger on the part of the Veteran.  Similarly, the Veteran's son reported his father having difficulty in groups, experiencing memory loss, and anger management issues.  Statements from medical professionals also attest to symptoms more closely approximating a 70 percent evaluation.  These statements reflect irritability, anger, difficulty in the workplace and with authority figures and supervisors.  The statements also highlight severe social, personal, and occupational impairment, panic attacks, bouts of memory loss, intrusive thoughts, insomnia and other sleep disturbances, severe mood swings, and social anxiety.  
A rating higher than 70 percent, prior to July 22, 2017 is not warranted, however.  While the Veteran symptoms reflect difficulty in work and social relationships, during this period he did not exhibit symptoms such as impairment in thought processes, delusions or hallucinations, persistent danger of hurting himself, or forgetting names of close family members.  While the Veteran was estranged from his extended family, his son did note interacting with his father in recent years.  During his March 2010 VA examination, his thought process and thought content were noted as unremarkable and he notably had no delusions.  Likewise, the Veteran's September 2015 VA examination noted no manic or psychotic symptoms, and no evidence of cognitive deficits.  While the Board acknowledges the Veteran's memory loss with respect to certain everyday activities, during this period the record does not show memory loss of a kind approximating the Veteran's own name of the names of close family members.  As such, the Board finds that the Veteran's symptoms do not warrant a rating higher than 70 percent prior to July 22, 2016.

From July 22, 2016 onward, the Veteran's symptoms more closely approximate the 100 percent rating.  The DBQ the Veteran submitted in July 2016 is the first time it became factually ascertainable that the Veteran's PTSD approximated total social and occupational impairment.  Indeed, that was the level of impairment noted on the July 2016 DBQ.  This document noted symptoms such as depressed mood, anxiety, panic attacks more than once per week, near continuous panic or depression, suicidal ideation, and impaired impulse control.  The July 2016 psychosocial assessment similarly reflects symptoms approximating total social and occupational impairment.  The Veteran reported nightmares, difficulty trusting others, a sense of doom and suicidal ideation.  He also reported bouts of memory loss, intrusive thoughts, insomnia, and overwhelming feelings of sorrow.  The March 2017 DBQ also reflects total social and occupational impairment.  This document highlighted a GAF score of 41 noting "serious impairment in social and occupational functioning."  It also noted memory loss, impaired judgment, and impaired abstract thinking.  Thus, the Board finds that from July 22, 2016, the Veteran's PTSD approximates total social and occupation impairment.


II. TDIU Claim

Legal Criteria

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Facts

The Veteran's service-connected disabilities are PTSD (pursuant to this Board decision rated at 700 percent from October 6, 2009 and 100 percent from July 22, 2016); bronchial asthma (rated at 10 percent from April 10, 1992); left knee arthritis associated with medial collateral ligament tear (rated at 10 percent from October 6, 2009); degenerative joint disease, lumbosacral spine (rated at 10 percent from April 6, 2009); medial collateral ligament tear of the left knee (rated as noncompensable from April 10, 1992 and at 10 percent from October 6, 2009); tinnitus (rated at 10 percent from October 6, 2009) and bilateral hearing loss (rated as noncompensable from April 10, 1992).  As such, the Veteran has met the schedular requirement under 38 C.F.R. § 4.16(a) for the entirety of the appeal.

In the March 2010 Veteran's application for a TDIU, the Veteran claimed entitlement to a TDIU on the basis that his asthma, PTSD, arthritis, sleep apnea, and hearing loss prevented him from securing or following any substantially gainful employment.  He reported that he became too disabled to work in February 2009.  The Veteran noted that he had problems performing his normal duties due to pain in his knees and hands and breathing problems.  He indicated the level of education as two years of college.  The Veteran's most recent work had been as a contract employee for General Motors, and prior to this, the Veteran had worked in trucking.

The Veteran received a VA examination in March 2010 pursuant to his claim for a TDIU.  In a March 2010 VA examination report, it was noted the Veteran had asthma attacks on average once per week.  He also reported getting shortness of breath with exertion with activities, and cannot walk more than one block at a stretch, or climb more than one flight of stairs.  He reported being able to do daily activities but these activities took a lot of time.  With regard to his left knee, the Veteran recounted having daily knee pain of a seven on a ten scale.  He reported not being able to stand more than 10 minutes.  Furthermore, kneeling caused pain in his knee.  With regard to his back, the Veteran reported constant pain for the last few years.  He reported flare-ups three to four times per year.  His back pain increased with activities such as prolonged standing more than 15 minutes and prolonged walking and frequent bending.  Concluding, the examiner opined that the Veteran's asthma, knee, and back conditions did not likely prevent the Veteran from "performing his daily routine activities and sedentary jobs."

The Veteran also received a VA examination for his PTSD and hearing loss in March 2010.  The examiner noted the Veteran had anger management problems leading to an inability to hold employment.  Furthermore, the Veteran was noted as having difficulty connecting with people.  The examiner noted that the Veteran could not find work due to his "multiple physical problems."  The hearing loss examiner opined that the Veteran's hearing loss had no significant effects on the Veteran's occupation, but noted that he had difficulty understanding speech in group settings.

Records from the Social Security Administration have been associated with the claims file.  Relevant to his claim for TDIU, the Veteran noted that physical labor aggravates his asthma, his depression left him tired and unable to concentrate or focus.  He also noted that it took great effort for him to even walk short distances, use stairs, or sit and concentrate.  A June 2012 letter from the Veteran's private physician has also been submitted.  The doctor noted the Veteran's PTSD and stated that the Veteran suffered from frequent outbursts, irritability, and severe mood swings.  He also suffered from severe social anxiety and it was the doctor's opinion that the Veteran could not be a productive member in a working environment and could not work from home.  

Lay statements from the Veteran's family have also been submitted.  A June 2012 statement from the Veteran's former spouse highlighted that he had problems concentrating at work and focusing on the job.  Another June 2012 statement from the Veteran's private treatment provider noted that the Veteran suffered from impulse control problems and had frequent outbursts of anger.  He was noted as being extremely introverted and desired to stay home and do nothing.  
The Veteran received another VA examination for his PTSD in September 2015.  The Veteran reported that he was a good worker but could not get along with coworkers and would scare them.  The Veteran reported anger issues that would end up leading him to lose his job.  The examiner opined that "PTSD by itself" did not affect the Veteran's ability to hold gainful employment.  An addendum medical opinion was obtained in November 2015.  The examiner opined that the Veteran's service-connected medical conditions were not likely to impact his ability to obtain substantially gainful fulltime sedentary employment.  Another VA examination for PTSD was submitted by the Veteran in July 2016.  Attached to this VA examination was a report completed by a private physician.  This physician's assessment was that the Veteran was not a viable rehabilitation candidate and was not capable of substantial, gainful work activity.  The physician went on to note that it was apparent the Veteran had frequent job changes and difficulty dealing with figures of authority, supervisors, and coworkers.

Analysis

While the Veteran claimed entitlement to a TDIU in March 2010, the Veteran appealed his initial rating for PTSD.  As such it is a claim for an increase, and a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice, 22 Vet. App. at 447.  Here, it is raised by the record because the Veteran has highlighted that he first became too disabled to work in February 2009.

The Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities from October 6, 2009 (the effective date of service connection for five disabilities, including PTSD).  Pursuant to this decision, the Veteran's PTSD reflects a 70 percent rating from this date.  The Board notes that the Veteran's physical disabilities preclude him from engaging in physical employment.  According to his VA examinations, physical exertion wears him out due to his asthma.  He has trouble climbing stairs, gets shortness of breath, and has constant pain in his back and knees.  Indeed, he could not stand more than ten minutes and could not kneel.  While the Board notes that the March 2010 examiner opined that the Veteran was not precluded from sedentary occupations, the Board finds that the effects of the Veteran's PTSD preclude such occupations as well.  The evidence reflects that his PTSD affects the Veteran's ability to interact with coworkers and supervisors.  The record reflects the Veteran's repeated experience of anger and impulse control leading him to be laid off.  Indeed, frequent outbursts of anger were noted.  Evidence in records from the Social Security Administration also underscore this conclusion in noting that the Veteran had frequent outbursts, irritability, and severe mood swings.  In sum, the Board finds that preponderance of the evidence supports that the Veteran is unable to secure or follow a substantially gainful occupation as a result of the combined effects of his service-connected disabilities.  Thus, entitlement to a TDIU from October 6, 2009 is warranted.





	(CONTINUED ON NEXT PAGE)




ORDER

An initial disability rating of 70 percent for PTSD, and no higher prior to July 22, 2016 is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial disability rating of 100 percent for PTSD, from July 22, 2016 onward is granted, subject to the laws and regulations governing the payment of monetary awards.

A TDIU is granted effective October 6, 2009, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


